

115 HR 3254 IH: Heroin and Opioid Abuse Prevention and Treatment Act of 2017
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3254IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Ms. Michelle Lujan Grisham of New Mexico (for herself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code to impose an excise tax on opioid manufacturers, to make the funds collected through such tax available for opioid (including heroin) abuse prevention and treatment programs, and for other purposes. 
1.Short titleThis Act may be cited as the Heroin and Opioid Abuse Prevention and Treatment Act of 2017. 2.Excise tax on opioids (a)In generalSubchapter E of chapter 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
4192.Opioids 
(a)In generalThere is hereby imposed on the manufacturer, producer, or importer of any taxable active opioid a tax equal to the amount determined under subsection (b). (b)Amount determinedThe amount determined under this subsection with respect to a manufacturer, producer, or importer for a calendar year is 1 cent per milligram of taxable active opioid in the production or manufacturing quota determined for such manufacturer, producer, or importer for the calendar year under section 306 of the Controlled Substances Act. 
(c)Taxable active opioidFor purposes of this section— (1)In generalThe term taxable active opioid means any controlled substance (as defined in section 102 of the Controlled Substances Act) manufactured in the United States which is opium, an opiate, or any derivative thereof. Such term excludes a narcotic drug for maintenance treatment or detoxification treatment if, to dispense the drug, a practitioner must obtain a separate registration under section 303(g) of the Controlled Substances Act. 
(2)Other ingredientsIn the case of a product that includes a taxable active opioid and another ingredient, subsection (a) shall apply only to the portion of such product that is a taxable active opioid.. (b)Clerical amendments (1)The heading of subchapter E of chapter 32 of the Internal Revenue Code of 1986 is amended by striking Medical Devices and inserting Other Medical Products. 
(2)The table of subchapters for chapter 32 of such Code is amended by striking the item relating to subchapter E and inserting the following new item:   Subchapter E. Other Medical Products. (3)The table of sections for subchapter E of chapter 32 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 4192. Opioids.. 
(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after the date of the enactment of this Act. 3.Grants to States for prevention and treatment of opioid (including heroin) abuse (a)In generalThe Public Health Service Act is amended by inserting after section 399V–6 (42 U.S.C. 280g–17) the following new section: 
 
399V–7.Prevention and treatment of opioid (including heroin) abuse 
(a)In generalThe Secretary shall provide— (1)grants to States for research on opioids (including heroin); and 
(2)grants to States for opioid abuse prevention and treatment, which may include— (A)establishing new addiction treatment facilities for opioid addicts; 
(B)establishing sober living facilities for recovering opioid addicts; (C)recruiting and increasing reimbursement for certified mental health providers providing opioid abuse treatment in medically underserved communities or communities with high rates of opioid abuse; 
(D)expanding access to long-term, residential treatment programs for opioid addicts and recovering addicts; (E)establishing or operating support programs that offer employment services, housing, and other support services for recovering opioid addicts; 
(F)establishing or operating housing for children whose parents are participating in opioid abuse treatment programs; (G)establishing or operating facilities to provide care for babies born with neonatal abstinence syndrome; 
(H)establishing or operating controlled opioid take-back programs; and (I)other opioid abuse prevention and treatment programs, as the Secretary determines appropriate. 
(b)Appropriation of fundsFrom time to time, beginning in the second calendar year that begins after the date of enactment of this section, the Secretary of the Treasury shall transfer from the general fund of the Treasury an amount equal to the total amount of taxes collected under section 4192 of the Internal Revenue Code of 1986 to the Secretary of Health and Human Services to carry out this section. Amounts transferred under this subsection shall remain available without further appropriation until expended.. (b)Emergency designationThe amounts made available by amendments made by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). 
